 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    HENRY JAMES,                                        CASE NO. C18-998RSM

 9                    Plaintiff,                          ORDER

10            v.

11    FPI MANAGEMENT, INC., et al.,

12                    Defendants.

13

14          This matter is before the Court on Plaintiff’s (1) Motion for Extension to Conduct

15   Discovery – Change of Address and (2) Motion for Extension of Time to File “Supplemental

16   Complaint.” Dkts. #63 and #71. Defendants have responded to Plaintiff’s Motion for Extension

17   to Conduct Discovery. Dkt. #66. Defendants have not yet responded to Plaintiff’s Motion for

18   Extension of Time to File “Supplemental Complaint,” but the Court finds a response unnecessary

19   to its resolution of the Motion. For the following reasons, Plaintiff’s Motions are denied.

20      A. Legal Standard

21          Both of Plaintiff’s Motions are governed by the same legal standard. Federal Rule of

22   Civil Procedure 16 permits modifications to case schedules “only for good cause and with the

23   judge’s consent.” FED. R. CIV. P. 16(b)(4); LCR 16(b)(5). The district court “is given broad

24   discretion in supervising the pretrial phase of litigation, and its decisions regarding the preclusive

     ORDER – 1
 1   effect of a pretrial order . . . will not be disturbed unless they evidence a clear abuse of discretion.”

 2   C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 984 (9th Cir. 2011) (quoting

 3   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992)) (quotation marks

 4   omitted). By local rule, this Court clarifies that “[m]ere failure to complete discovery within the

 5   time allowed does not constitute good cause for an extension or continuance.” LCR 16(b)(5).

 6       B. Motion for Extension to Conduct Discovery

 7           On May 30, 2019, the Court set a trial date and related deadlines in this matter. Dkt. #53.

 8   The Court required that motions related to discovery be filed by August 30, 2019, and that

 9   discovery be completed by September 30, 2019. Id. at 1. The deadline to file dispositive motions

10   is October 29, 2019. Id.

11           On August 29, 2019, Plaintiff mailed his Motion seeking to extend the discovery

12   deadline. Dkt. #63. Plaintiff indicates that he “was in the process of drawing up his discovery

13   motion” before being required to surrender to jail on August 23, 2019. Id. at 1. Plaintiff indicates

14   that he needs forty-five additional days to complete discovery. Id. at 2.

15           Defendants have responded in opposition, indicating that Plaintiff has not sought any

16   discovery while this action has been pending for more than a year. Dkt. #66 at 2. Defendants

17   indicate that they are prepared to file a motion for summary judgment and assert that any

18   extension will require a change to the trial date and related deadlines. Id.

19           The Court does not find good cause for an extension of time to complete discovery.

20   Plaintiff offers no explanation for his failure to conduct discovery up until this point and any

21   prejudice he now faces because of his failure to conduct discovery cannot serve as good cause.

22   See LCR 16(b)(5). Further, Plaintiff was aware of the impending deadline to conduct discovery

23   and has given no indication that he attempted to meet the existing deadline. LCR 7(j) (“Parties

24   should not assume that the motion will be granted and must comply with the existing deadline

     ORDER – 2
 1   unless the court orders otherwise.”). Lastly, even if Plaintiff was granted a forty-five-day

 2   extension, the Court has no reason to assume that Plaintiff would timely complete discovery.

 3      C. Motion for Extension of Time to File “Supplemental Complaint”

 4          On August 27, 2019, the Court granted Plaintiff’s third motion seeking leave to file a

 5   supplemental complaint. Dkt. #62. The Court’s Order required Plaintiff to file his supplemental

 6   complaint within fourteen (14) days. Id. Plaintiff did not timely file his supplemental complaint.

 7          On September 30, 2019, Plaintiff filed a Motion seeking additional time to file his

 8   Supplemental Complaint. Dkt. #71. Therein, Plaintiff explains that his failure to comply with

 9   the Court’s previous Order was again the result of him having to “turn himself into custody . . .

10   for violations of his ‘Electronic Home Detention’” on August 23, 2019. Id. at 1. Plaintiff

11   indicates that he did not receive a copy of the Order because the Clerk did not have his correct

12   address. Id.

13          The Court does not find good cause warranting an extension. Plaintiff is tasked with the

14   responsibility of keeping the Court apprised of his current address. LCR 7(f) (“The address . . .

15   of the party . . . noted on the first pleadings, motions or other filing or as changed by individual

16   notice, shall be conclusively taken as the last known address . . . of said party or attorney.”).

17   Plaintiff had advanced notice of his need to surrender and could have taken the opportunity to

18   update the Court at that time. Under these circumstances, the Court cannot excuse Plaintiff’s

19   failure to comply with its prior Order. Further, as noted above, the cutoff for discovery has

20   passed and will not be extended and allowing Plaintiff’s late filing of a supplemental complaint

21   without allowing Defendants an opportunity to conduct discovery as to those claims would be

22   inequitable.

23

24

     ORDER – 3
 1      D. Conclusion

 2          Accordingly, the Court, having reviewed Plaintiff’s Motions, responsive briefing, and the

 3   remainder of the record finds that Plaintiff has not established good cause warranting extensions

 4   and ORDERS:

 5      1. Plaintiff’s Motion for Extension to Conduct Discovery – Change of Address (Dkt. #63)

 6          is DENIED.

 7      2. Plaintiff’s Motion for Extension of Time to File “Supplemental Complaint” (Dkt. #71) is

 8          DENIED.

 9      3. The Clerk shall mail Plaintiff a copy of this Order at his last known mailing address.

10          DATED this 15 day of October, 2019.

11

12                                                A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 4
